1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 JOHN RAEL,

 8          Plaintiff-Appellant,

 9 v.                                                                           NO. 29,600

10 PRESBYTERIAN HEALTHCARE SERVICES,
11 and GASTROENTEROLOGY ASSOCIATES
12 and DR. VIJAY AGARWAL,

13          Defendants-Appellees.


14 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
15 Geraldine E. Rivera, District Judge

16 James Rawley
17 Albuquerque, NM

18 for Appellant

19 Rodey, Dickason, Sloan, Akin & Robb, P.A.
20 Sandra L. Beerle
21 Albuquerque, NM

22 for Appellee Presbyterian Healthcare Services

23 Davis Gay, P.C.
24 Lara White Davis
25 Albuquerque, NM
 1 for Appellee Gastroenterology Associates and Dr. Vijay Agarwal




 2                           MEMORANDUM OPINION

 3 WECHSLER, Judge.

 4       Summary affirmance was proposed for the reasons stated in the notice of

 5 proposed disposition. No memorandum opposing summary affirmance has been filed,

 6 and the time for doing so has expired.

 7       Affirmed.

 8       IT IS SO ORDERED.



 9                                              _______________________________
10                                              JAMES J. WECHSLER, Judge

11 WE CONCUR:




12 _______________________________
13 JONATHAN B. SUTIN, Judge




14 _______________________________
15 RODERICK T. KENNEDY, Judge




                                            2